

116 HRES 989 IH: Expressing the sense of the House of Representatives that blood donation policies in the United States should be equitable and based on science.
U.S. House of Representatives
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 989IN THE HOUSE OF REPRESENTATIVESJune 1, 2020Mr. Schiff (for himself, Mrs. Carolyn B. Maloney of New York, Ms. Ocasio-Cortez, Mr. Pappas, Mr. Quigley, Ms. Lee of California, Ms. Haaland, and Ms. Clark of Massachusetts) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that blood donation policies in the United States should be equitable and based on science.Whereas, in 1983, the Food and Drug Administration (FDA), an agency under the Department of Health and Human Services (HHS), prohibited the donation of blood by any man who has had sex with another man (MSM) at any time since 1977;Whereas, in December 2015, based on recommendations from the HHS Advisory Committee on Blood and Tissue Safety and Availability, the FDA promulgated revised regulations to allow an MSM to donate blood only if he has not been sexually active for the past 12 months;Whereas despite these steps, a double standard remained as the revised policy continued to treat gay and bisexual men differently from others;Whereas, on April 2, 2020, the FDA issued guidance for immediate implementation to address the urgent and immediate need for blood and blood components;Whereas the FDA has changed the recommended deferral period for MSM donors from 12 months to 3 months;Whereas a 3-month deferral policy for gay and bisexual men to donate blood remains overly stringent given the scientific evidence, advanced testing methods, and the safety and quality control measures in place within the different FDA-qualified blood donating centers;Whereas the Williams Institute of the University of California at Los Angeles School of Law estimates that, based on the population of eligible and likely donors among the MSM community, lifting the Federal lifetime deferral policy on blood donation by an MSM could result in as many as 4,200,000 newly eligible male donors, of which 360,600 would likely donate and generate 615,300 additional pints of blood;Whereas the increased uptake of pre-exposure prophylaxis (PrEP), which reduces the likelihood that an HIV-negative individual will acquire HIV, has allowed many more gay and bisexual men to be aware of their HIV-negative status and take steps to effectively eliminate their personal risk of HIV transmission;Whereas more than 4,000 blood drives across the United States have been canceled due to the COVID–19 pandemic, resulting in approximately 130,000 fewer donations;Whereas maintaining an adequate blood supply is vital to public health;Whereas the American Red Cross estimates that every 2 seconds, someone in the United States needs blood;Whereas the American Medical Association has stated that the ethical ideal for public policy in this area should be to transition away from policy that defers categories of persons based on attributing to all members risks associated with a population and toward policy that defers individual donors on grounds of evidence-based risk assessment;Whereas Congress directed the Secretary of HHS to carry out an initiative to improve awareness of the importance and safety of blood donation and the continued need for blood donations during the COVID–19 public health emergency, through passage of the CARES Act; Whereas numerous Federal officials, including Surgeon General Dr. Jerome Adams and the HHS Assistant Secretary for Health Dr. Brett Giroir, have publicly encouraged people to donate blood during the COVID–19 pandemic;Whereas people who have fully recovered from COVID–19 for at least 2 weeks are encouraged to consider donating convalescent plasma, which contains antibodies against the virus;Whereas convalescent plasma is being evaluated as treatment for patients with serious or immediately life-threatening COVID–19 infections, or those judged by a health care provider to be at high risk of progression to severe or life-threatening disease; andWhereas the FDA is in the process of again reevaluating and considering updating its blood donor deferral policies as new scientific information becomes available, including the feasibility of moving from the existing identity-based deferrals related to group risk behaviors to alternate deferral options, such as the use of individual risk assessments: Now, therefore, be itThat it is the sense of the House of Representatives that policies governing blood and blood product donation in the United States should—(1)be grounded in science;(2)minimize deferral periods;(3)be based on individual risk factors;(4)not unfairly single out any group of individuals; and(5)allow donations by all those who can safely do so.